          Case 6:20-mj-00008-JDP Document 8 Filed 09/15/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     JULIANNA WHITE
 7
 8                                       IN THE UNITED STATES DISTRICT COURT
 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 6:20-mj-00008-JDP
12                             Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE
13    vs.
                                                        Date: November 4, 2020
14    JULIANNA WHITE,                                   Time: 10:00 a.m.
                                                        Judge: Hon. Jeremy D. Peterson
15                            Defendant.
16
17              The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Julianna White, hereby stipulate and jointly move this Court to continue Ms. White’s
20   status conference from September 16, 2020 until November 4, 2020.
21              On May 19, 2020, Ms. White was arraigned before the honorable Jeremy D. Peterson.
22   Defense investigation is ongoing. Unfortunately ongoing COVID-19 closures have delayed
23   defense investigation. The undersigned defense counsel requests that Ms. White’s status
24   conference be continued until November 4, 2020 in order to undertake the necessary investigation.
25   The Government does not object.
26   //
27   //
28   //

     ddA
       White / Stipulation to Continue                   -1-
       Status Conference and Order
         Case 6:20-mj-00008-JDP Document 8 Filed 09/15/20 Page 2 of 3


 1                                       Respectfully submitted,
 2                                       McGREGOR SCOTT
                                         United States Attorney
 3
 4   Dated: September 14, 2020           /s/ Sean Anderson
                                         SEAN ANDERSON
 5                                       Acting Legal Officer
                                         National Park Service
 6                                       Yosemite National Park
 7
 8   Dated: September 14, 2020           HEATHER E. WILLIAMS
                                         Federal Defender
 9
10                                       /s/ Benjamin A. Gerson
                                         BENJAMIN A. GERSON
11                                       Assistant Federal Defender
                                         Attorney for Defendant
12                                       JULIANNA WHITE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       White / Stipulation to Continue     -2-
       Status Conference and Order
         Case 6:20-mj-00008-JDP Document 8 Filed 09/15/20 Page 3 of 3


 1                                                 ORDER
 2              Good cause appearing, the above stipulation to continue case 6:20-mj-00008 JDP until
 3   November 4, 2020 is hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:         September 14, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       White / Stipulation to Continue                -3-
       Status Conference and Order
